DETAILED ACTION
1)
Applicant’s election without traverse of invention II, drawn on claims 11-12,      14-20, in the reply filed on 7/13/2022, is acknowledged.
Claims 1-2, 4-10, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
2)       Claims 1-2, 4-10, status identifiers are to recite - (Withdrawn) - .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   3)       Claim 12, is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention. 
Claim 12, phrase “the cellulose-based material is capable of being recycled” is indefinite and renders the claim indefinite.   
                                                                                                                                     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     4)       Claims 11-12, 14-20, are rejected under 35 U.S.C. 103 as being unpatentable over Stralin et al. (US 2005/0133177) in view of Wilkinson et al. (US 4,096,305).
           Claim 11: Stralin discloses a method of adding chemicals to a fiber web of nonwoven material including cellulose pulp fibers (Abstract).   The added chemicals include a dry strength agent and a wet strength agent ([0015], claim 7).   Included is  strength agent GPAM [0034].  Stralin does not disclose that the cellulose fiber nonwoven material is part of a container.  Wilkinson discloses a cellulose fiber paperboard container, the container that undergoes wet strength and dry strength chemistry treatment (Wilkinson, col. 13, line 16 to col. 14, line14).   It would have been obvious to one skilled in the art at the time the invention was filed, to combine the teachings of Stralin and Wilkinson, because the container of Wilkinson would likely be made of cellulose pulp fibers of Stralin with likely satisfactory results.   
           Claim 12: the invention is disclosed per claim 11, above.   It would have been obvious to one skilled in the art at the time the invention was filed, that the cellulose-based material of Stralin be capable of being recycled.  The cellulose-based material capable of being recycled does not structurally differentiate over the cited prior art.  
           Claim 14: the invention is disclosed per claim 11, above.   The wet strength agent includes polyamide (Stralin, [0006], [0028]).
           Claims 15-16: the invention is disclosed per claim 11, 15, above.   Surfactants are disclosed.  The chemical compounds disclosed would have been obvious equivalent substances (Stralin, [0032]). 
           Claims 17-20: the invention is disclosed per claim 11, above.   The container box  comparisons between compression strength (BCT50, BCT85) and the comparative box compression strength (CBCT50, CBCT85) are not disclosed.
           The comparisons between container box compression strength and the comparative box compression strength are of physical properties and not structures differentiating over the cited prior art.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 



Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is (571)272-1190. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  





/MARK HALPERN/Primary Examiner, Art Unit 1748